By the Court:
The defendant in this case had Ms election to rely upon Ms exceptions, or to make and settle a case; but when he had procured a bill of exceptions to be settled, and had filed the same, he had made that election, and was not entitled to settle a case afterwards.
With respect to the other question, we aré of opinion, whether a party is entitled to a written notice of a judgment rendered in his presence or not, that when he has acted upon the knowledge of that judgment, as in this case, he is then too late to object the want of written notice.
Motion granted.